Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: 

Palmer et al [20030236970] teaches BIOS 130 invokes a novel system call enabling peripheral device hardware to report firmware levels during POST to gather the firmware levels on all the hardware that is installed on the system. These retrieved values are then compared to the version levels of the firmware images archived in the DASD. If POST detects a firmware level mismatch, BIOS 130 may force a boot into the service partition to correct the mismatch by reprogramming or updating the firmware of any mismatched devices and maintaining an update log within the partition for access by management applications. When the system is subsequently re-booted, the firmware on each peripheral device will comply with the corresponding device driver version.]  
Lin et al [20140189337] teach BIOS program is stored in the BIOS, and a connecting program is stored in the network connection module for connecting to the server. When the electronic device is updating, the BIOS switches to electrically connect to the network connection module via the switch, and the network connection module connects to the server by executing the connecting program, downloads the update data applying to the BIOS, and overwrites the update data to the BIOS to update the BIOS program.
Wu et al [20150113263] taches the customer end server 1 and the management end server 2 determine whether the present BIOS 121 executed by the customer end server 1 is updated, that is, the latest BIOS 2321 of the updating file 232 is later than the BIOS 121 or not. Please refer to FIG. 5, which illustrates an updating flow chart of the first embodiment of the present invention. (S30) the management end server 2 being able to determine whether the customer end server 1 updates the BIOS 121 based on aforesaid comparing result, simultaneously, the BIOS 121 of the customer end server 1 determining whether the updating file 232 is downloaded from the customer end server 2 based on the comparing result.
Prior art of Record individually or in combination do not teach: 
a BIOS memory, storing a BIOS code and an actual setting data, wherein the actual setting data comprises a plurality of actual settings respectively corresponding to a plurality of BIOS setting options; and
 a control circuit, coupled to the BIOS memory and configured to read a first current setting data corresponding to the local server from the cloud server in a power-on self-test procedure of the local server, the first current setting data comprising a plurality of first current settings respectively corresponding to the BIOS setting options, and compare the actual settings respectively corresponding to the BIOS setting options with the first current settings, wherein when any of the actual settings does not match the corresponding first current setting, the control circuit sends the actual setting data to the cloud server, so that the actual settings overwrite the corresponding first current settings to update the first current settings to a plurality of second current settings, thereby obtaining a second current setting data comprising the second current settings by connection to the cloud server through a network.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187